UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4285



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NALONE STALLINGS, a/k/a Happy, a/k/a C, a/k/a
Cowboy,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-04-176)


Submitted:   November 17, 2005         Decided:     November 23, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey I. Ekenasi, TWYMAN LAW OFFICES, Charleston, West Virginia,
for Appellant. Charles T. Miller, Acting United States Attorney,
W. Chad Noel, Jr., Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nalone Stallings appeals the sentence imposed upon his

conviction for distributing cocaine in violation of 21 U.S.C.

§ 841(a)(1) (2000). Stallings asserts that the sentence imposed by

the district court was unreasonable under this court’s decision in

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005), because

the court applied as mandatory the sentencing range as determined

by   the   U.S.   Sentencing   Guidelines    Manual    (2004)   and   did   not

adequately take into account the factors set forth in 18 U.S.C. §

3553(a) (2000).

            Our review of the record makes clear that the district

court considered the guideline range as advisory and considered the

factors set out in § 3553(a) in determining Stallings’ sentence. We

conclude that his sentence is reasonable.         We therefore affirm the

district court’s judgment.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -